Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.         A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 11/22/2022.


Specification
2.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

3.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “having” and “including.” 
See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
      4.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
       A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.       Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brackett (3,593,659) in view of Schoennauer et al. (5,993,093), hereinafter Schoennauer. Regarding claim 1, Brackett teaches a printer 10, comprising: a housing comprising a housing body 12 with an accommodation chamber defined therein, a reel 54 disposed between two inner rear side walls (12a) of said accommodation chamber to support a paper roll of a sheet of paper 56, a front panel 80 located at a front side of said housing body and a paper exit (defined by the entrance of the panel, Fig. 2) formed in said front panel; a printing mechanism (14, 20, 26, 30, 36, 44, 46), positioned in said accommodation chamber, said printing mechanism comprising a printing head (20, 26, 30, 36) for printing an ink on said sheet of paper of said paper roll, a paper cutter (44, 46), and a paper path (Fig. 6) defined between said printing head and said paper cutter for the passing of a leading end of said sheet of paper of said paper roll; and a paper dispensing mechanism (38, 40, 42, 62, 72, and an electric motor connected to the gears; col. 2, lines 54-55) positioned in said accommodation chamber, said paper dispensing mechanism comprising a drive module (defined by gears 62, 72 and the electric motor) and a paper dispensing roller set (38, 40, 42) drivable by said drive module to carry said sheet of paper of said paper roll toward said paper exit, said paper dispensing roller set comprising two rollers 42 made of a flexible and elastic material (defined by the rubber material; col. 2, lines 43-46) and pressed against each other, the distance between a center of said two rollers inherently being less than a combination of a radius of said two rollers. It should be noted as the rollers are pressed against each other, the distance between the center of the rollers reduces due to the flexibility of the robber-faced wheels 42. See Figs. 1-6 in Brackett.
               Brackett does not explicitly teach that the housing further comprises a circuit module on a bottom surface inside said accommodation chamber of said housing body and electrically connected with said printing head, said paper cutter and said drive module. However, Schoennauer teacher a printer including a.
housing (10, 10a) further comprises a circuit module 50 on a bottom surface inside an accommodation chamber of a housing body and electrically connected with a printing head 16, a paper cutter 120 and a drive module 47. See Figs. 1-11 in Schoennauer. Schoennauer teaches that the circuit module is used to be connected to a paper cutter 120, a drive module 47 and a printing head 120 for controlling the function of these devices. Therefore, it would have been obvious to a person of ordinary skill in the art to provide Brackett’s printer with the circuit module, as taught by Schoennauer, in order to facilitate control of electrical components of the printer and replace of the circuit module when it is needed.
              Regarding claim 3, Brackett teaches everything noted above including that said printing head of said printing mechanism comprises a printing wheel 26 disposed adjacent to one lateral side of said paper path for printing an ink on a surface of said sheet of paper of said paper roll; said paper cutter (44, 46) comprises a cutter blade (48, 50) disposed adjacent to an opposite lateral side of said paper path for cutting said sheet of paper of said paper roll.  
              Regarding claim 4, Brackett teaches everything noted above including that said drive module of said paper dispensing mechanism comprises a motor (as the electric motor), and a plurality of gears (62, 72) coupled to and drivable by said motor; said two rollers of said paper dispensing roller set each comprise a roller shaft (38, 50; Fig. 6) coupled to said gears of said paper dispensing mechanism. 
                           Regarding claim 5, Brackett teaches everything noted above including that
 said two rollers 42 said paper dispensing roller set (38, 40, 42) define 
therebetween a paper-dispensing paper path (defined by the path from left of 
the rollers extending to the right side of the rollers) in communication with said 
paper path of said printing mechanism (14, 20, 26, 30, 36, 44, 46) for the passing 
of said sheet of paper of said paper roll, said paper-dispensing paper path 
having an inlet (as the space for entrance of the paper between the rollers) 
defined in a rear end thereof and connected to said paper path of said printing 
mechanism and an outlet (as the space downstream the rollers where the paper 
exit from the nip between the rollers) defined in an opposing front end thereof 
and connected to said paper exit of said front panel.   
              Regarding claim 6, Brackett teaches everything noted above including that 
said flexible and elastic material of said two rollers of said paper dispensing roller set is selected from the group of rubber, silicone rubber and plastic.

Response to Arguments
6.           Applicant’s argument that “having” and “including” are common everyday English language is not persuasive. The terms “has” and “include” are common everyday English language. However, the terms “having” and “including” along with “comprising” are legal phraseology often used in patent claims. For example, the claim of the current inventions uses the term “having.” See claim 6 in the current invention. The word “having” is a patent transitional phrase that is used in patent claims. Applicant could you the world “has” instead of “having” in the abstract. 

              Applicant’s argument that Schoennauer does not teach printing wheel, the paper dispensing mechanism of the drive module, paper dispending roller ser, etc. is not persuasive.  Applicant also states that Brackett does not teach a circuit module. It appears that applicant presents arguments against the references individually. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
            In this case, Brackett, as shown above, clearly teaches the printing head, paper cutter, and drive module as set forth in claim 1. Brackett merely does not explicitly teach a circuit module that is connected to the printing head, paper cutter and drive module. However, as stated above, Schoennnuar, clearly teaches a printer including a housing (10, 10a) further comprises a circuit module 50 on a bottom surface inside an accommodation chamber of a housing body and electrically connected with a printing head 16, a paper cutter 120 and a drive module 47. See Figs. 1-11 in Schoennauer. Schoennauer teaches that the circuit module is used to be connected to a paper cutter 120, a drive module 47 and a printing head 120 for controlling the function of these devices. Therefore, it would have been obvious to a person of ordinary skill in the art to provide Brackett’s printer with the circuit module, as taught by Schoennauer, in order to facilitate control of electrical components of the printer. 
              Applicant also argues that the paper cutter in Brackett is different than the paper cutter in Schoennauer. However, Schoennauer’s concept of using a circuit module merely applied to Brackett. Schoennauer’s teaching with regard to the paper cutter has not being used to modify the paper cutter in Brackett. In fact, claim 1 does not specify a particular paper cutter or a paper cutter that functions different than the paper cutter in either Brackett or Schoennauer. The specific of the paper cutter has not been disclosed in the invention at all. Claim 1 merely requires the paper cutter to be electrically connected to the circuit module. In this case, Schoennauer teaches a paper cutter electrically connected to a circuit module. 
              
Conclusion
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

December 5, 2022